DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The claims are allowable because the prior art does not teach receiving temporal reach data relating to the period of time of which content may influence behavior, receiving spatial reach data for each content delivery channel, related to the region in which the content recipient will likely take action after receiving the content, then defining a plurality of hierarchical temporal-spatial units (HTSUs) based on the temporal reach data and spatial reach data, then deriving a response area of an HTSU based on the spatial reach data by receiving and then modifying a temporal reach factor radius to find a response area radius of the HTSU.  These limitations, taken together with the other recited subject matter, render the claims novel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424